Order entered May 13, 2015




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-15-00033-CV

      CITY OF DALLAS, VINCENT GOLBECK, STEPHEN WORDEN, RAQUEL
               HERNANDEZ AND CARLA D. NEWSON, Appellants

                                              V.

                               ROBERT GRODEN, Appellee

                      On Appeal from the 95th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-14-01521

                                          ORDER
       We GRANT appellee’s May 11, 2015 motion for extension of time to file brief and

ORDER the brief be filed no later than June 15, 2015.


                                                    /s/   CRAIG STODDART
                                                          JUSTICE